DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 05/30/2022 has been acknowledged. Claims 1-9 are now pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Group I (claims 1-6) and Species 1 (figures 1-4, 4A) in the reply filed on 05/30/2022 is acknowledged.
2.	Election was made with traverse in the reply filed on 05/30/2022.
Applicant's election with traverse of Group I (claims 1-6) and Species 1 (figures 1-4, 4A) in the reply filed on 05/30/2022 is acknowledged. The traversal is on the ground(s) that there is not a serious search burden. This was found persuasive and the restriction requirement is hereby withdrawn.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-9, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claims 1, 7, and 8, at lines 14-17, the recitation “interfitting joining respective lateral sides together” renders the claim indefinite because it is unclear, how is it both “interfitting” and “joining”.
As per claim 3, at line 14, the recitation “said supports facility an easy position” renders the claim indefinite because it is unclear.
As per claim 4, at line 2, the limitation “opposed receiving channels” renders the claim indefinite because it is unclear if this is referring to the previously recited “at least one channel”?
As per claim 9, at lines 2-3, the limitation “receiving extending channels” renders the claim indefinite because it is unclear if this is referring to the previously recited “at least one channel”?

Allowable Subject Matter
Claims 4 and 9 are rejected as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitations “a plurality of opposed receiving channels along inner surfaces of at least one pair of lateral sides; a respective plurality of adjustable crossbars configured to be received within the channel and configured to span the width of said pair of lateral sides and to resist an external force applied to an exterior surface of the lateral sides; and each said crossbar including at least one end cap adjustably received on an end of the crossbar such that an overall length of each said crossbar is adjustable” and “at least one pair of said lateral sides includes receiving extending channels; and providing a plurality of crossbars configured to be received within the channels and configured to span a width therebetween and to brace the lateral sides to resist forces applied to an exterior surface of the pair of lateral sides, each crossbar including at least one end cap threadably received on an end of the crossbar such that an overall length of the crossbar is adjustable; securing the first pair of lateral sides at opposing ends of the length of the base; securing the second pair of lateral sides at opposing ends of the width of the base; and securing the plurality of crossbars within opposing ones of the channels of the second pair of lateral sides and tensioning the crossbars to span a space between the second pair of lateral sides” would overcome the prior art rejection since no prior art of record, alone or in combination, teaches this configuration and such a modification to include the adjustable crossbars would require modifying the modifier reference and would involve hindsight reconstruction. Claim(s) 5 and 6 depend from claim 4 and are therefore rejected as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, and 8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Todhunter (U.S. Patent No. 1,953,374) in view of Sannipoli (U.S. Patent No. 5,746,030).
As per claim 1, Todhunter teaches a burial vault (burial box; title), comprising: a first pair of lateral sides (9, 11); a second pair of lateral sides (13, 14); a base (12) having a length and a width (figures 3 and 4) and configured to releasably receive the first pair of lateral sides at opposing ends of the length (it is understood that the base is capable of being configured to releasably receive the first pair of lateral sides at opposing ends of the length) and configured to releasably receive the second pair of lateral sides at opposing ends of the width (it is understood that the base is capable of being configured to releasably receive the second pair of lateral sides at opposing ends of the width); the second pair of lateral sides each defining an inner surface (inner surfaces of 13, 14); a top cover (16) covering a top rim of respective said lateral sides (figure 4) thereby enclosing said burial vault (figure 4); and during a use a captive fastener system (34 / 37) containing a plurality of fasteners (37) each removably extending between extending flanges of respective pairs of side walls of each lateral side (figure 3) and interfitting joining respective lateral sides together, and each respective lateral side to said base (it is understood that the fasteners ultimately join the lateral sides together and the lateral side to the base).
Todhunter fails to disclose the inner surface defining at least one channel extending partially along respective heights of the lateral sides.
Sannipoli discloses a vault assembly (title) including at least one channel (28) extending partially along respective heights of the lateral sides (figure 1).
Therefore, from the teaching of Sannipoli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the burial box of Todhunter to include at least one channel extending partially along respective heights of the lateral sides, as taught by Sannipoli, in order to provide a quick means of installing a multiple level vault, in order to facilitate assembly.
As per claim 2, Todhunter teaches a plurality of stiffening geometries (21-23) in each respective lateral side (figures 3-4) minimizing a flexing thereof during said use (it is understood that the stiffening geometries are capable of minimizing a flexing thereof during said use).
As per claim 3, Todhunter teaches a plurality of supports (26) on said base (figure 4) spacing a first portion of an inner base surface (surface of 12) from a second portion (surface of 26) of said inner base surface (as illustrated, the surface of 12 is spaced from a surface of 26; figure 4), whereby during said use said supports facility an easy position of an external casket in said burial vault (it is understood that the supports are capable of positioning an external casket in said burial vault).
As per claim 7, Todhunter teaches a burial vault kit (burial box; title), comprising: a first pair of lateral sides (9, 11); a second pair of lateral sides (13, 14); a base (12) having a length and a width (figures 3 and 4) and configured to releasably receive the first pair of lateral sides at opposing ends of the length (it is understood that the base is capable of being configured to releasably receive the first pair of lateral sides at opposing ends of the length) and configured to releasably receive the second pair of lateral sides at opposing ends of the width (it is understood that the base is capable of being configured to releasably receive the second pair of lateral sides at opposing ends of the width); the second pair of lateral sides each defining an inner surface (inner surfaces of 13, 14); a top cover (16) covering a top rim of respective said lateral sides (figure 4) thereby enclosing said burial vault (figure 4); and during a use a captive fastener system (34 / 37) containing a plurality of fasteners (37) each removably extending between extending flanges of respective pairs of side walls of each lateral side (figure 3) and interfitting joining respective lateral sides together, and each respective lateral side to said base (it is understood that the fasteners ultimately join the lateral sides together and the lateral side to the base).
Todhunter fails to disclose the inner surface defining at least one channel extending partially along respective heights of the lateral sides.
Sannipoli discloses a vault assembly (title) including at least one channel (28) extending partially along respective heights of the lateral sides (figure 1).
Therefore, from the teaching of Sannipoli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the burial box of Todhunter to include at least one channel extending partially along respective heights of the lateral sides, as taught by Sannipoli, in order to provide a quick means of installing a multiple level vault, in order to facilitate assembly.
As per claim 8, Todhunter teaches a method of assembling burial vault syste, (burial box; title; it is understood that the burial vault is assembled), comprising: providing a burial vault (10), a first pair of lateral sides (9, 11); a second pair of lateral sides (13, 14); a base (12) having a length and a width (figures 3 and 4) and configured to releasably receive the first pair of lateral sides at opposing ends of the length (it is understood that the base is capable of being configured to releasably receive the first pair of lateral sides at opposing ends of the length) and configured to releasably receive the second pair of lateral sides at opposing ends of the width (it is understood that the base is capable of being configured to releasably receive the second pair of lateral sides at opposing ends of the width); the second pair of lateral sides each defining an inner surface (inner surfaces of 13, 14); a cover (16) shaped to cover respective said lateral sides and said base during said assembly (figure 4)); and providing a captive fastener system (34 / 37) containing a plurality of fasteners (37) each removably extending between extending flanges of respective pairs of side walls of each lateral side (figure 3) and interfitting joining respective lateral sides together, and each respective lateral side to said base (it is understood that the fasteners ultimately join the lateral sides together and the lateral side to the base); assembling respective said base and said lateral sided with respective fasteners (figure 3); and placing said cover over said formed burial vault (figure 3).
Todhunter fails to disclose the inner surface defining at least one channel extending partially along respective heights of the lateral sides.
Sannipoli discloses a vault assembly (title) including at least one channel (28) extending partially along respective heights of the lateral sides (figure 1).
Therefore, from the teaching of Sannipoli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the burial box of Todhunter to include at least one channel extending partially along respective heights of the lateral sides, as taught by Sannipoli, in order to provide a quick means of installing a multiple level vault, in order to facilitate assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to burial vaults in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635